                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   UNITED STATES OF AMERICA,

                   Plaintiff,           Civil No. 18-14248 (NLH)

           v.                           OPINION

   $25,000 IN UNITED STATES
   CURRENCY,

                   Defendant.


APPEARANCES:

JORDAN MILOWE ANGER
OFFICE OF THE U.S. ATTORNEY
970 BROAD STREET
7TH FLOOR
NEWARK, NJ 07102


     Attorney for Plaintiff United States of America.

HILLMAN, District Judge

     This case is a forfeiture in rem action for $25,000 in

United States currency.     Presently before the Court is

Plaintiff’s Motion for Default Judgment and Final Order of

Forfeiture.     There has been no response to this motion.   For the

reasons expressed herein, the Plaintiff’s requests will be

granted.

                                BACKGROUND

     This Court takes its facts from Plaintiff’s Verified

Complaint (the “Complaint”) and the Declaration of Jordan Anger,
counsel for Plaintiff (the “Declaration”).    The facts underlying

this case arose in May 2018.    On May 16, 2018, a confidential

source (“CS-1”) informed the Drug Enforcement Administration

(“DEA”) that CS-1 received a phone call on May 12, 2018 from an

individual (“Individual-1”) who wished to purchase one kilogram

of cocaine.    CS-1 told Individual-1 the price was $27,000 per

kilogram.    On May 17 ,2018, Individual-1 told CS-1 that he

wished to meet later that day to purchase the cocaine.

     Law enforcement arranged for another confidential source

(“CS-2”) to act as CS-1’s representative.    CS-2 agreed to meet

with Individual-1 at the Premium Outlets in Blackwood, New

Jersey.   That same day, law enforcement recorded CS-2 meeting

with Pedro Aybar and Christian Meran-Valdez in the Premium

Outlets parking lot.

     Aybar and Meran-Valdez were observed in a blue, 2003 Acura

MDX; Aybar drove, Meran-Valdez was a passenger.    When the two

arrived at the Premium Outlets, Meran-Valdez got out of the car,

approached CS-2 - who was standing beside a vending machine, and

told CS-2 he had the “tickets.”    Plaintiff asserts this was code

for money.    CS-2 asked to see the “tickets” before he

transferred the cocaine.    Meran-Valdez and CS-2 went to the

Acura, CS-2 got in the backseat, and Meran-Valdez introduced CS-

2 to Aybar.

     Aybar told CS-2 that he and Meran-Valdez had the money.      On

                                  2
the rear passenger seat floor, CS-2 found a red-and-white bag

containing $25,000 in U.S. currency in stacks, wrapped in

rubber-bands.    CS-2 said the price was $27,000, but Aybar stated

$25,000 was the agreed upon price.    CS-2 directed Aybar and

Meran-Valdez to meet him at a different location to retrieve the

cocaine.   The two attempted to follow CS-2, but took an illegal

u-turn and were pulled over by local law enforcement.

     Aybar and Meran-Valdez were questioned and gave conflicting

accounts about why they had traveled to the Premium Outlets from

New York City.   Thereafter, Aybar gave local law enforcement

verbal and written consent to search the Acura.    They found the

$25,000 in U.S. Currency – the defendant property - in a hidden

compartment in the driver’s side rear passenger door and found

red-and-white gift bags matching the one described by CS-2.

     Both Meran-Valdez and Aybar initially disclaimed ownership

of the defendant property.   It was seized pursuant to 21 U.S.C.

§ 881(a)(6), under the theory that the money was intended for

use in a controlled substance transaction.    The DEA initiated

administrative forfeiture proceeding against the instant

defendant in rem and Aybar filed a claim of ownership on July 9,

2018.   Aybar stated that he was the owner of the property.

     Plaintiff brought the instant action on September 25, 2018.

There is one claim, that of forfeiture under 21 U.S.C. §

881(a)(6).   Notice was published on October 18, 2018 as directed

                                  3
by law and remained on the official government site until

November 16, 2018.    The Complaint and a Notice of Complaint was

sent to Aybar’s counsel, Mitchell C. Elman, on October 10, 2018

by Federal Express.   It arrived on October 11, 2018.   A warrant

was returned executed for forfeiture on November 1, 2018.     On

December 21, 2018, Plaintiff requested default, the Clerk

entered default, and Plaintiff filed the instant motion for

default judgment.

                              ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has federal question jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1345.

     B.   Default

     The first step in obtaining a default judgment is the entry

of default.   “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”    FED. R. CIV. P. 55(a).

     In an asset forfeiture case such as this one, the Clerk

must enter default against the defendant property only after the

properly notified potential claimant has failed to answer or

file a notice of claim. See, e.g., United States v. $ 487,825.00

in U.S. Currency, No. 05-2481, 2006 U.S. Dist. LEXIS 33219, at

*6 (D.N.J. May 24, 2006) (entering default against the defendant

                                  4
currency is appropriate where “no answer or motion in lieu of an

answer had been filed”).    The Clerk entered default against the

defendant property on December 21, 2018 because potential

claimants were properly notified, failed to answer, and failed

to file a notice of claim.    Thus, the first step in obtaining

default has been satisfied.

     C.   Default Judgment

     “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter a default judgment against a properly served defendant

who fails to a file a timely responsive pleading.”    Chanel v.

Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assocs. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).    But, a party seeking default judgment

“is not entitled to a default judgment as of a right.”    Franklin

v. Nat'l Maritime Union of Am., No. 91-480, 1991 U.S. Dist.

LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

Kane, Federal Practice and Procedure § 2685 (1983)), aff'd, 972

F.2d 1331 (3d Cir. 1992).    The decision to enter a default

judgment is “left primarily to the discretion of the district

court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984).

     Although every “well-pled allegation” of the complaint,

except those relating to damages, are deemed admitted, Comdyne

I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

                                  5
entering a default judgment the Court must decide whether “the

unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law.”   Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 U.S. Dist. LEXIS 14027, at *3 (D.N.J.

Mar. 14, 2006)).

     In asset forfeiture cases, determining whether a cause of

action has been adequately pled requires the Court to determine

that certain procedural requirements have been met.   See, e.g.,

United States v. $18,395.00 in U.S. Currency, No. 17-148, 2017

U.S. Dist. LEXIS 210871, at *6-10 (D.N.J. Dec. 21, 2017)

(requiring only that the procedural requirements of forfeiture

be met); United States v. $75,000 in U.S. Currency, No. 14-7633,

2015 U.S. Dist. LEXIS 68028, at *6-10 (D.N.J. May 16, 2015)

(same); United States v. $16,010.00 in U.S. Currency, No. 11-

945, 2011 U.S. Dist. LEXIS 75527, at *9-16 (D.N.J. July 13,

2011) (same).   Because this case was brought under 21 U.S.C. §

881(a)(6), those procedural requirements are found under Rule G

of the Supplemental Rules for Admiralty or Maritimes Claims and

Asset Forfeiture Actions (the “Supplemental Rules”), the Federal

Rules of Civil Procedure, and 18 U.S.C. § 983.   The procedural

requirements will be detailed infra where relevant.

     Finally, “[t]hree factors control whether a default

judgment should be granted: (1) prejudice to the plaintiff if

                                 6
default is denied, (2) whether the defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.”   Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000); United States v. $55,518.05 in U.S. Currency,

728 F.2d 192, 195 (3d Cir. 1984).     If a review of the complaint

demonstrates a valid cause of action, the Court must then

determine whether plaintiff is entitled to default judgment.

       a. Whether the Procedural Requirements are Met Here

     There are a number of steps Plaintiff must satisfy before

the Court may find a proper forfeiture action has been brought

against a defendant in rem.   First, the government must file a

verified complaint that states the grounds for subject-matter

jurisdiction, in rem jurisdiction over the defendant property,

and venue. See Supp. R. G(2).    Plaintiff has done so here.

(Compl. ¶¶ 3-5.)

     Moreover, the verified complaint must describe the property

with reasonable particularity.    If the property is tangible, the

verified complaint must state its location when any seizure

occurred as well as the property’s location when the action was

filed, if different from where the property was seized.    Supp.

R. G(2).   Plaintiff has done both here.   As described supra, the

defendant property was described with reasonable particularity.

(See Compl. ¶ 14 (describing the denominations seized).)    The

Complaint also describes where the defendant property was

                                  7
seized, from a hidden compartment in the Acura Aybar was driving

in Blackwood, New Jersey.    (Compl. ¶¶ 11, 14.)    Finally, the

defendant property’s current location has been described: it is

in Plaintiff’s custody.    (Compl. ¶ 5.)

     Additionally, the verified complaint must identify the

statute under which the forfeiture action is brought and state

sufficiently detailed facts to support a reasonable belief that

the government will be able to meet its burden of proof at

trial.   Id.   Plaintiff has done so here.   Plaintiff asserts the

forfeiture action is brought under 21 U.S.C. § 881(a)(6).

Plaintiff has also given detailed facts as to how it would meet

its burden at trial, describing in detail the facts supporting

the assertion that the money was intended to be used in a

controlled substances transaction.    (Compl. ¶¶ 6-17.)

     Second, when the property is in a government agency’s

possession, the Clerk must issue a warrant to arrest the

property before the United States may seize it from the

administrative agency for judicial forfeiture proceedings.      See

Supp. R. G(3)(b).    Once the arrest warrant is issued, the

government may arrest the property pursuant to the warrant.        See

Supp. R. G(3)(c).    Plaintiff has followed the correct procedure

in this case.    A warrant for arrest was issued on September 25,

2018 by the Clerk.    (See ECF No. 2.)   It was returned properly

executed on November 1, 2018.    (See ECF NO. 5.)

                                  8
     Third and finally, the government must publish notice for

any unknown potential claimants of the property and notify any

known potential claimants.   See Supp. R. G(4).   For unknown

potential claimants of the property, the government must publish

notice within a reasonable time after a verified complaint is

filed.   One way of satisfying the notice requirement is by

publishing notice for at least thirty consecutive days on an

official government forfeiture website.    See Supp. R. G

(4)(a)(iv)(C).   According to the Declaration, notice was

provided as required by Supplemental Rule G(4)(a)(iv)(C) for

thirty consecutive days, from October 18, 2018 through November

16, 2018 on http://www.forfeiture.gov.    This satisfies the

notice requirement to unknown potential claimants.

     For known potential claimants of the property, the

government must send notice of the action and a copy of the

verified complaint to the claimant no later than the time for

filing a claim under Supplemental Rule G.    Supp. R. G(4)(b),

(5)(a)(ii).   This was done here, as notice was sent to Aybar’s

counsel on October 10, 2019 before the period under Supplemental

Rule G(5)(a)(ii)(B) had lapsed.   Thus, Plaintiff has satisfied

the procedural requirements.

         b. No Potential Claimant has Filed a Claim

     After a court determines whether Plaintiff has met the

procedural requirements for forfeiture, it must then determine

                                  9
whether any claimant has made a proper claim.   To make a claim

for the defendant property and to avoid forfeiture of the

defendant property, potential claimants must file a claim under

penalty of perjury that conforms to Supplemental Rule G(5)(a),

the Federal Rules of Civil Procedure, and 18 U.S.C. §

983(a)(4)(A).   See Supp. R. G(5)(a); 18 U.S.C. § 983(a)(4)(A).

     Supplemental Rule G(5)(a) requires that the potential

claimant of the property file a claim in the court where the

action is pending that identifies the specific property claimed,

identifies the claimant, states the claimant’s interest in the

property, be signed by the claimant under penalty of perjury,

and be served on the government’s attorney.   See Supp. R. G

(5)(a).   Additionally, 18 U.S.C. § 983 (a)(4)(A) requires that

the potential claimant of the property file the claim no later

than thirty days after the date of service of the verified

complaint or no later than thirty days after the date of final

publication of notice of the filing of the verified complaint.

See 18 U.S.C. § 983(a)(4)(A).

     The requirement that a potential claimant file a verified

claim “‘is no mere procedural technicality.’”   United States v.

$487,825.00 in U.S. Currency, 484 F.3d 662, 665 (3d Cir. 2007),

as amended (May 14, 2007) (quoting United States v. $23,000 in

U.S. Currency, 356 F.3d 157, 163 (1st Cir. 2004)). “Because of

the important interests served by requiring a verified

                                10
statement, district courts are entitled to insist upon

procedural regularity.”    Id.

     There have been no claims filed for the defendant property

in this matter. 1   Plaintiff states in a declaration appended to

its Motion for Default Judgment, that the Complaint and Notice

of Complaint was sent to Aybar’s counsel, Mitchell C. Elman.

(Anger Decl. ¶¶ 4-6.)    Additionally, Plaintiff asserts it has

posted notice – as required by Supplemental Rule G(4)(a)(iv)(C)

– starting on October 18, 2018 and running for thirty

consecutive days through November 16, 2018.    (Anger Decl. ¶ 7.)

As a claim must be filed no later than thirty days after the

date of service of the verified complaint or no later than

thirty days after the date of final publication of notice of the

filing of the verified complaint, the time period to file a

claim has expired.    See 18 U.S.C. § 983(a)(4)(A).   Since no

timely claim has been filed and the procedural requirements of

forfeiture have been met, the Court must next determine whether

default judgment is appropriate.


1 As the complaint states, Aybar did file a claim in the
underlying administrative forfeiture proceedings. There, Aybar
“filed a claim of ownership . . . contesting the forfeiture of
the defendant property . . . which was made under oath and
subject to the penalty of perjury.” (Compl. ¶¶ 18-19.) This,
however, does not satisfy the requirements under Rule G. See
United States v. $31,852.38 in U.S. Currency, 183 F. App’x 237,
240-41 (3d Cir. 2006) (holding the filing of verified claims in
an administrative forfeiture proceeding was insufficient to meet
requirements in district court).
                                 11
         c. Whether Plaintiff is Entitled to Default Judgment

       Because it has been determined that Plaintiff has followed

the procedural requirements of a forfeiture in rem and because

no timely claims have been filed for the property, it must be

determined whether Plaintiff is entitled to a default judgment.

As an initial matter, Plaintiff is entitled to default judgment

because no potential claimants have filed a verified claim or

valid answer to the Complaint.    $487,825.000 in U.S. Currency,

484 F.3d at 664; United States v. Assorted Jewelry Valued at $

13,430.00, No. 11-0777, 2013 U.S. Dist. LEXIS 27472, at *2

(D.N.J. Feb. 28, 2013).

       But, in the interest of fully determining whether default

is appropriate, the Court will also examine the general default

rules.    As stated supra, prior to entering judgment on the

counts where a valid cause of action has been established, three

factors must be considered: (1) prejudice to the plaintiffs if

default judgment is not granted; (2) whether the defendant has a

meritorious defense; and (3) whether the defendant’s delay was

the result of culpable misconduct.    Chamberlain, 210 F.3d at

164.

             i. Prejudice to Plaintiff

       Plaintiff will be prejudiced absent a default judgment

because of the failure of any claimant to respond to Plaintiff’s

claims leaves Plaintiff with no other means to vindicate its

                                 12
claims.

            ii. Existence of Meritorious Defense

     “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”    Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

F.2d at 195; Feliciano v. Reliant Tooling Co., 691 F.2d 653, 657

(3d Cir. 1982); Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir.

1982).    Here, it is axiomatic that the Court cannot consider any

defenses because no claims have been filed asserting a defense.

See $16,010.00 in U.S. Currency, 2011 U.S. Dist. LEXIS 75527, at

*17 (“Ali has not asserted a meritorious defense, since he has

failed to answer.”).

            iii. Whether the Delay is the Result of Culpable
                 Conduct

     The delay here appears to be the result of culpable

conduct.    “Culpable conduct is dilatory behavior that is willful

or in bad faith.”    Gross v. Stereo Component Sys., Inc., 700

F.2d 120, 123 (3d Cir. 1983).    Known and unknown potential

claimants were given proper notice and, as of the writing of

this Opinion, none have filed a claim or provided an answer.

When proper notice has been given and when a known claimant has

previously filed an administrative claim through counsel, it


                                 13
suggests that the known claimant “bear[s] the responsibility for

[his or her] failure to contest the Government’s claim.”

$75,000 in U.S. Currency, 2015 U.S. Dist. LEXIS 68028, at *11.

     Consequently, because the Court has found that Plaintiff

will be prejudiced if default judgment is not granted, no

meritorious defense has been presented, and the failure to

appear in this case is the result of culpable conduct, default

judgment shall be entered in Plaintiff’s favor.   Thus, this

Court will grant Plaintiff’s Motion for Default Judgment and

enter a final order of forfeiture.

                           CONCLUSION

     For the reasons stated herein, this Court will grant

Plaintiff’s Motion for Default Judgment and for Final Order of

Forfeiture.

     An appropriate Order will be entered.



Date: February 27, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                               14
